Citation Nr: 1757685	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-27 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected sinusitis and/or service-connected asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from June 1979 to August 1979; the Army from June 1980 to August 1980; and the Air Force from December 1981 to September 1989 and from September 1989 to June 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded this claim in March 2017 with an order to provide the Veteran with a VA examination evaluating both direct and secondary service connection. A further remand is necessary as the RO did not substantially comply with this order. 

The Board notes that the March 2017 remand also addressed claims for service connection for bronchitis and pneumonia, and sinusitis with headache.  A rating decision of July 2017 granted service connection for asthma (claimed as bronchitis and pneumonia), migraine headaches, and sinusitis.  As this represents a full grant of the benefits sought on appeal, these claims are no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board's March 2017 remand order specifically required the RO to provide a VA opinion as to whether or not the Veteran's sleep apnea was caused or was aggravated by his sinusitis and/or lung condition.  The record contains an April 2017 VA sleep apnea examination, which, following formal evaluation, confirms the Veteran's diagnosis of sleep apnea.  The VA examiner stated that any sleep apnea was less likely than not related to service and more than likely related to the Veteran's obesity.  It did not address the possibility of cause or aggravation by the service-connected sinusitis or lung conditions.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This omission is not a mere technicality and the April 2017 VA examination cannot be considered substantial compliance with the March 2017 order, as the Veteran contends that his sleep apnea results from his service-connected disabilities and the Board cannot address this claim without an appropriate medical opinion.

As such, a supplemental addendum opinion-based on full review of the record and supported by stated rationale-is needed to fairly decide the issue on appeal.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. app. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for sleep apnea, sinusitis, and asthma that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), refer the Veteran's entire claims file back to the VA examiner who completed the April 2017 report.   If the April 2017 examiner is not available, refer the claims file to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of his sleep apnea.

The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion addressing the following questions:

a. It is at least as likely as not (50 percent or greater probability) that any sleep apnea was caused by, or results from either of the Veteran's following service-connected disabilities: (1) asthma, or (2) sinusitis?

b. Is it at least as likely as not (50 percent or greater probability) that any sleep apnea has permanently progressed at an abnormally high rate due to or as the result of either of the Veteran's following service-connected disabilities: (1) asthma, or (2) sinusitis?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of service connection for sleep apnea, to include on a secondary basis.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran (and his/her representative) the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




